           Case 4:14-cv-02543-CKJ Document 160 Filed 01/22/19 Page 1 of 3



 1 JACOBSON LAW FIRM
     2730 EAST BROADWAY BLVD., SUITE 160
 2 TUCSON, ARIZONA 85716
     TELEPHONE (520) 885-2518
 3 FACSIMILE (520) 844-1011
 4 jeff@jhj-law.com
   Jeffrey H. Jacobson, SB#019502
 5 Attorney for Plaintiff
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8 CARRIE FERRARA CLARK,                             Case No. 4:14-CV-02543-TUC-CKJ
 9                    Plaintiff,
                                                     PLAINTIFF’S RESPONSE TO
10                                                   DEFENDANT’S MOTIONS IN LIMINE
     vs.
11                                                   6 AND 7
     CITY OF TUCSON,
12
                     Defendant.                      Hon. Cindy K. Jorgenson
13
14          Plaintiff Carrie Ferrara Clark responds and objects to Defendant’s Motions in Limine
15 6 and 7 (Doc. 149). For the reasons discussed below, Defendant’s Motions in Limine 6 and
16 7 should be denied.
17 VI.      Plaintiff’s Testimony Regarding Retaliation Against Captain Gordon Clark

18          While Plaintiff’s husband, Captain Gordon Clark, is not a party in this case,
19 retaliation against him would be retaliation against Plaintiff Clark, his wife. Thompson v.
20 North American Stainless, LP, 562 U.S. 170 (2011). Nevertheless, after briefing and
   evaluation, the Court dismissed Count 4 of Plaintiff’s Third Amended Complaint alleging
21
   Title VII retaliation involving Captain Clark. Further, before filing its motions in limine,
22
   counsel conferred pursuant to L.R.Civ. 7.2(l). During the meet-and-confer period, on or
23
   about December 4, 2018, Defendant indicated that it intended to seek to preclude testimony
24
   regarding retaliation against Captain Clark. Specifically, Defendant wrote:
25        Preclude inference, argument, or testimony that TFD did anything improper
26        when it transferred Gordon out of Prevention or when TFD failed him on


                                                 1
          Case 4:14-cv-02543-CKJ Document 160 Filed 01/22/19 Page 2 of 3



 1            probation as a Battalion Chief. The Court dismissed these claims in its Order
              Doc. 131.
 2
 3            On January 2, 2019, Plaintiff agreed with Defendant’s in limine motion regarding
     Captain Clark. To that end, on January 7, 2019, the parties executed and filed a stipulation
 4
     that included counsel’s agreement as to Captain Clark. Doc 153, p. 2 ¶ 5. Therefore,
 5
     Defendant’s Motion in Limine number six should be disregarded as moot and unnecessarily
 6
     filed.
 7 VII.       Plaintiff’s Testimony Regarding Captain Langejans
 8            As to Defendant’s in limine objections to Captain Langejans’ testimony, Plaintiff
 9 concurs that she cannot and will not allege that Captain Langejans created a hostile work
10 environment. Plaintiff intends on following the Court’s Order (Doc 131), regarding
11 evidence and argument involving Captain Langejans. For example, the Court did not
     dismiss or preclude Plaintiff’s claim that Defendant retaliated against her when it ordered
12
     an education counseling for inappropriate conduct because it occurred close in time to a
13
     complaint she made against Captain Langejans. Doc 131 at p. 24. Therefore, Plaintiff
14
     intends on testifying to matters which are consistent with the Court’s Order.
15 VIII. Conclusion
16            For the reasons discussed above, Defendant’s motion in limine number six should be
17 denied as moot. The court should also deny, as moot, Defendant’s motion in limine number
18 seven and instruct the parties to follow its Order adjudicating the cross-summary judgment
   motions in this case.
19
20
                                  DATED this 22nd day of January, 2019.
21
22                                             JACOBSON LAW FIRM
23
                                                s/Jeffrey H. Jacobson
24                                             Jeffrey H. Jacobson
                                               Attorney for Plaintiff
25
26

                                                   2
          Case 4:14-cv-02543-CKJ Document 160 Filed 01/22/19 Page 3 of 3



1                                 CERTIFICATE OF SERVICE
2          I hereby certify that on January 22, 2019, I electronically transmitted the attached
3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
4 Notice of Electronic Filing to the following CM/ECF registrants:
5
     Michelle Saavedra
6    Renee Waters
     Principal Assistant City Attorneys
7    Office of the City Attorney, Civil Division
     255 West Alameda, 7th Floor
8
     Tucson, Arizona 85701
9    Attorneys for Defendant

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                   3
